FILED
                            NOT FOR PUBLICATION                               APR 11 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50230

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00490-DSF

  v.
                                                  MEMORANDUM *
THOMAS GRAHAM,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Thomas Graham appeals from the 100-month sentence imposed following

his conviction for possession with intent to distribute heroin, in violation of

21 U.S.C. §§ 851(a)(1) and 841(b)(1)(B)(i). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Graham contends that the district court procedurally erred by applying the

career offender enhancement under U.S.S.G. § 4B1.1(a)(3) based on previous

convictions resulting from nolo contendere pleas in the California state court.

California courts treat a plea of nolo contendere as the equivalent of a guilty plea

conviction. See United States v. Anderson, 625 F.3d 1219, 1220 (9th Cir. 2010)

(per curiam). Because Graham was convicted of qualifying previous felonies, the

district court’s application of the career offender enhancement was not clearly

erroneous. See, e.g., United States v. Williams, 47 F.3d 993, 995 (9th Cir. 1995).

      AFFIRMED.




                                           2                                      10-50230